     Case 2:13-cv-00109-APG-DJA Document 164 Filed 01/13/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                    ***
 4    QUY NGOC TANG, et al.,                                  Case No. 2:18-cv-00891-APG-DJA
 5                             Plaintiffs
                                                              ORDER CONSOLIDATING CASES
 6           v.
 7    WYNN LAS VEGAS, LLC,
 8                             Defendant
 9    ___________________________________

10    MIDAPHONE CESARZ, et al.,

11                                                            Case No. 2:13-cv-00109-RCJ-CWH
                               Plaintiffs
12          v.
13    WYNN LAS VEGAS, LLC, et al.
14                             Defendants
15

16           The parties request to consolidate these two cases for purposes of a motion for court approval

17   of a settlement of both cases, filed in case 2:18-cv-00891-APG-DJA. Courts may consolidate

18   actions that involve common questions of law or fact. Fed. R. Civ. P. 42(a). The district court has

19   broad discretion over whether to order consolidation, and in doing so “weighs the saving of time and

20   effort consolidation would produce against any inconvenience, delay, or expense that it would cause.”

21   Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984). The judges to whom these actions are

22   assigned have reviewed the motions and, exercising their discretion, find that consolidation would aid

23   in the efficient disposition of these cases.

24           IT IS THEREFORE ORDERED that Case Nos. 2:18-cv-00891-APG-DJA and 2:13-
25   cv-00109-RCJ-CWH are consolidated, with Case No. 2:13-cv-00109-APG-DJA serving as the
26   lead case. All further filings in these cases shall be filed in the lead case.
27   ////
28
     Case 2:13-cv-00109-APG-DJA Document 164 Filed 01/13/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that Case No. 2:13-cv-00109-RCJ-CWH is reassigned to

 2   Judge Andrew Gordon and Magistrate Judge Daniel Albregts for all further proceedings.

 3          DATED this 13th day of January, 2021.

 4

 5          ROBERT C. JONES                            ANDREW P. GORDON
            UNITED STATES DISTRICT JUDGE               UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                              Page 2 of 2
